(Motion for re-argument submitted February 21, 1916; decided February 25, 1916.)
The court in its consideration of the appeal in this case examined all of the appellant's objections to the assessments upon its several pieces of real property and decided upon the opinion of Presiding Justice JENKS in the Appellate Division against all of such objections except the one that its land in lot 1, of block 815, section 3, is not within the area of assessment, in which case the *Page 100 
court held in accordance with appellant's contention. The opinion was written solely upon the question wherein this court did not agree with the Appellate Division. The memorandum entered by the court stated only part of the decision actually made.
The motion for re-argument is denied and the remittitur is hereby amended so that in place of the words, "reversed, with costs, and assessment vacated" therein, it will read, "amended by cancelling and setting aside the assessment upon lot 1, block 815, section 3, and that said order as so amended be and hereby is affirmed, without costs to either party in this court."
All concur.